—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 26, 1987 (People v Ames, 126 AD2d 731, cert denied 484 US 924), affirming three judg*439ments of the Supreme Court, Queens County, all rendered July 28, 1982.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., Altman, Feuerstein and Smith, JJ., concur.